                 1
                 2
                 3
                 4                              UNITED STATES DISTRICT COURT
                 5                                     DISTRICT OF NEVADA
                 6                                                 ***
                 7    WELLS FARGO BANK,                                   Case No. 2:21-CV-326 JCM (BNW)
                 8                                        Plaintiff(s),                     ORDER
                 9           v.
               10     WESTCOR LAND TITLE INSURANCE
                      COMPANY,
               11
                                                        Defendant(s).
               12
               13
                             Presently before the court is defendant Westcor Land Title Insurance Company’s
               14
                      (“Westcor”) motion to stay this case pending resolution of the so-called Wells Fargo II
               15
                      appeal, Wells Fargo Bank, N.A. v. Fidelity National Title Ins. Co., Ninth Cir. Case No. 19-
               16
                      17332, Case No. 3:19-cv-00241-MMD-WGC. (ECF No. 24).
               17
                             Plaintiff Wells Fargo does not oppose a stay albeit for different reasons than Westcor.
               18
                      (ECF No. 26). Wells Fargo says the Wells Fargo II appeal will not be helpful in resolving
               19
                      this case. (Id. at 2). Unlike the Wells Fargo II appeal, this case turns on the “custom,
               20
                      practice, and trade usage arising out of the title insurance industry and Westcor’s own
               21
                      internal endorsement manuals.” (Id.). Chief Judge Du has intimated the same line of
               22
                      reasoning. (Id. (citing HSBC Bank USA v. Fid. Nat'l Title Grp., Inc., No. 2:18-cv-02162-
               23
                      MMD-DJA, 2021 WL 1579896, at *1 (D. Nev. Apr. 22, 2021))). Nonetheless, Wells Fargo
               24
                      does not oppose a stay because of this court’s inclination to stay all title insurance cases
               25
                      pending the Wells Fargo II appeal and another pending case it has with Westcor in which
               26
                      discovery may prove to be duplicative to the discovery here. (Id.).
               27
               28

James C. Mahan
U.S. District Judge
                1            Accordingly, based on the factors in Lockyer v. Mirant Corp., 398 F.3d 1098, 1110
                2     (9th Cir. 2005),
                3            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Westcor’s motion to
                4     stay this case (ECF No. 24) be, and the same hereby is, GRANTED. This case is STAYED
                5     for all purposes pending the issuance of the mandate in the Wells Fargo II appeal.
                6            IT IS FURTHER ORDERED that all pending motions (ECF Nos. 6, 14) are DENIED
                7     without prejudice to the parties’ ability to refile them after the stay is lifted. The parties must
                8     move to lift the stay, reopen this case, and refile any motions within 30 days of the issuance
                9     of the mandate in the Well Fargo II appeal.
              10             The clerk shall ADMINISTRATIVELY CLOSE this case.
              11             DATED July 2, 2021.
              12                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
